IN THE COURT OF APPEALS OF IOWA

                                    No. 16-0424
                             Filed December 21, 2016


ARTHUR RENANDER,
    Petitioner-Appellant,

vs.

HIGH COUNTRY DEVELOPMENT COMPANY, NORTHERN INVESTMENTS,
L.C., and RAI, L.L.C.,
       Defendants-Appellees.
________________________________________________________________


       Appeal from the Iowa District Court for Johnson County, Sean W.

McPartland, Judge.



       The petitioner appeals from the district court’s dismissal of his petition for

declaratory judgment. APPEAL DISMISSED.




       Christopher J. Foster of Foster Law Office, Iowa City, for appellant.

       Thomas D. Hobart and Grant D. Lientz of Meardon, Sueppel & Downer

P.L.C., Iowa City, for appellees.



       Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                           2


POTTERFIELD, Presiding Judge.

       These parties have been involved in protracted litigation concerning a

specific piece of property. In the instant case, the plaintiff, Arthur Renander, filed

a petition for declaratory judgment asking the district court to determine whether

the defendants’ inaction in closing on the property in question had waived the

rights given to them by an earlier settlement agreement between the two parties.

The defendants filed a motion to dismiss Renander’s petition for declaratory

judgment, and the district court granted it, concluding “to permit [Renander] to

proceed with their petition at this time would be tantamount to reopening a matter

which already has been decided, contrary to the law of the case.” In making its

ruling, the district court relied on a court of appeals decision involving these

parties and the enforceability of the settlement agreement still at issue. See N.

Invs., L.C. v. Renander, No. 14-1454, 2015 WL 6509540, at *2 (Iowa Ct. App.

Oct. 28, 2015). Renander appealed from the district court’s dismissal.

       After filing his appeal, on April 25, 2016, Renander filed a quitclaim deed,

in which he quit claim to “all [of his] right, title, interest, estate, claim, and demand

in the” real estate in question. The defendants then filed a motion to dismiss

Renander’s appeal.

       The defendants claim, “The only rights granted to Renander by said

Settlement Agreement pertain directly to the acquisition of that Property in the

form of the exclusive right to purchase the Property within a certain period of time

from the date of its listing for sale and a right of first refusal . . . .” They assert

those rights were extinguished with the execution of the quitclaim deed, which

thereby rendered Renander’s appeal moot.
                                          3


      Renander responds that even if the execution of the quitclaim deed

divested him of all interest in the property, “he may continue prosecuting this

case as the named party in interest.” Renander relies on Iowa Rule of Civil

Procedure 1.222 for the proposition, which states, “Transfer of an interest in a

pending action shall not abate it, but may be the occasion for bringing in new

parties.” This rule does not apply here. As our supreme court has previously

explained:

      A capacity to sue is the right of a party to come into court, while, on
      the other hand, a cause of action is the claim itself, the right to relief
      in court. While it is necessary that there be a party plaintiff to
      commence and maintain a cause of action, the parties and the
      claim are separate and they exist apart from each other. Generally,
      the discharge or removal of the personal representative of an
      estate does not abate a pending action.

Troester v. Sisters of Mercy Health Corp., 328 N.W.2d 308, 313 (Iowa 1982).

      In other words, the loss of the party to an action does not defeat the claim.

Id. (“We hold that the closing of the estate does not automatically terminate or

abate a pending action commenced on behalf of the estate, although, at some

period a successor or assignee must come forward to replace the plaintiff.”). But

here, the claim itself is no longer viable; there is no other party who may

undertake Renander’s appeal, and Renander himself no longer has a justiciable

interest in the outcome. See Dumbaugh v. Cascade Mfg. Co., 264 N.W.2d 763,

764 (Iowa 1978) (indicating the court could make no order to substitute a new

plaintiff “without some showing who was entitled to succeed to the claim”); see

also Toomer v. Iowa Dep’t of Job Serv., 340 N.W.2d 594, 598 (Iowa 1983) (“A

claim will be dismissed for mootness if ‘it no longer presents a justiciable

controversy because the issues involves are academic or nonexistent.’ A case is
                                          4


moot when judgment, if rendered, will have no practical legal effect upon the

existing controversy.” (citations omitted)).

       Because Renander’s requested relief1 is a declaration involving his right to

purchase the land in question, and Renander has filed a quitclaim deed giving up

any such rights since filing his appeal, the appeal is now moot. We dismiss it.

       APPEAL DISMISSED.




1
  We note Renander also requests the “return” of the signed warranty deed that was
delivered to the defendants pursuant to a prior court order. While Renander was the
signatory on the deed, he signed it, and it was delivered, on behalf of RAI.